 


AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




AMENDMENT dated December 30, 2010 (this “Amendment”) to the AMENDED AND RESTATED
EMPLOYMENT AGREEMENT dated as of December 15, 2008 (the “Employment Agreement”)
by and between Chindex International, Inc., a Delaware corporation (the
“Company” or “Chindex”), and Elyse Beth Silverberg (“Employee”).


WHEREAS, the Company and Employee have entered into the Employment Agreement;
and


WHEREAS, the Company anticipates entering into a joint venture with Fosun
Industrial Co., Limited or an affiliate thereof (the “Joint Venture”) to which
the Company will contribute the Company’s Medical Products Division; and


WHEREAS, the Company desires Employee to perform services for the Joint Venture
while remaining an employee of the Company and Employee agrees to perform such
services;


NOW, THEREFORE, the parties agree to amend the Employment Agreement as follows:


1.     Section 1(a) of the Employment Agreement is hereby amended to insert the
following after the first sentence thereof:


 
Employee agrees that, at the Company’s request, such employment shall include
serving as Chief Operating Officer (“COO”) of the Joint Venture, in which
capacity she will report to the Chief Executive Officer (“CEO”) and/or Board of
Directors of the Joint Venture.



2.     Section 4(b)(1) of the Employment Agreement (the definition of “Good
Reason”) is hereby amended by adding the following at the end thereof:


 
Notwithstanding the foregoing provisions of this Section 4(b)(1), the assignment
of Employee to perform services as COO of the Joint Venture and to report to the
CEO and/or Board of Directors of the Joint Venture shall not constitute Good
Reason.



                        3.
Except as provided above, the Employment Agreement shall remain in full force
and effect.



[Signature page follows]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.





  /s/ Elyse Beth Silverberg    
Elyse Beth Silverberg
 








 
CHINDEX INTERNATIONAL, INC.
         
By:
/s/ Roberta Lipson    
Name:
Roberta Lipson
   
Title:
Chief Executive Officer
 







































































[Silverberg Employment Amendment Signature Page]
